[Cite as Disciplinary Counsel v. Lehmkuhl, ___ Ohio St.3d ___, 2014-Ohio-2172.]




                       DISCIPLINARY COUNSEL v. LEHMKUHL.
         [Cite as Disciplinary Counsel v. Lehmkuhl, ___ Ohio St.3d ___,
                                   2014-Ohio-2172.]
   (No. 2012-1719—Submitted May 20, 2014, 2014—Decided May 23, 2014.)
                       ON APPLICATION       FOR REINSTATEMENT.

                               ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Phillip Douglas Lehmkuhl, Attorney
Registration No. 0021246, last known business address in Mt. Vernon, Ohio.
        {¶ 2} The court coming now to consider its order of March 27, 2014,
wherein the court suspended respondent from the practice of law until respondent
paid all costs and accrued interest in full, finds that respondent has substantially
complied with that order and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ________________________